DETAILED ACTION
Applicant’s amendments and remarks, filed June 30, 2021 are fully acknowledged by the Examiner. Currently, claims 1-20 are pending with claims 1 and 16 amended. The following is a complete response to the June 30, 2021 communication.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-8, 10, 11 and 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over Inaba et al. (JP 2001353165 A) (machine translation in file wrapper dated as May 7, 2020) and further in view Sakurai et al. (US Pat. No. 7,938,779 B2), Takashino et al. (US Pat. Pub. 2009/0248002 A1) and Long et al. (US Pat. Pub. 2014/0052126 A1).
Regarding claim 1, Regarding claim 1, Inaba discloses a system comprising an isolation mechanism (see figure 14 with the distal end portion of the shaft; such would function to isolate, for example the proximal ends of the jaws 55 from direct tissue contact along the shaft), a first forceps arm having a first forceps arm distal end, and a first forceps arm proximal end, and a first channel (see figure 14, the top 55 with the channel formed therein for passage of the wire and heater 57 therethrough), the first forceps arm proximal end being disposed in the isolation mechanism (see figure 14 with a proximal end of the tip 55 being received within the distal end of the shaft of the device), a first conductor tip of the first forceps arm (the thermally conductive tip of the top 55), a second forceps arm having a second forceps arm distal end, and a second forceps arm proximal end, and a second channel (see figure 14, the bottom 55 with the channel formed therein for passage of the wire and heater 57 therethrough), the second forceps arm proximal end being disposed in the isolation mechanism (see figure 14 with a proximal end of the tip 55 being received within the distal end of the shaft of the device), a second conductor tip of the second forceps arm (the thermally conductive tip of the top 55), and a user interface of the system configured to receive a cauterization power setting and a cauterization temperature setting from a user (control circuit 33 with the setting means 34 as in figure 9 configured to set the time and temperature; see [0028]),   wherein the system control is configured to establish a measured temperature (see [0029] providing for the reaching of the predetermined temperature)  and wherein the system control is configured to compare the measured temperature to the cauterization temperature setting (see, again, [0029] providing for the comparison of a measured temperature to the predetermined temperature that forms the temperature setting).
Inaba fails to specifically provides that the forceps are bipolar forceps.  Sakurai discloses a similar device as that of Inaba where a surgical grasping device includes a first heating member in a first forceps arm and a second forceps arm (see figure 4 with the arm 32 and member 5, and the arm 131). Sakurai further discloses the inclusion of bipolar electrodes on the forceps device (71 and 72). Therefore, is it the Examiner’s position that it would have been obvious to one of ordinary skill in the art at the time of filing to provide a respective electrode on each of the forceps arms of Inaba in view of the teaching of Sakurai. Sakurai readily contemplates the inclusion of the heating member to provide heat energy to tissue in addition to providing bipolar electrodes for providing bipolar energy. Sakurai further teaches in columns 7-10 that the provision of bipolar energy in addition to thermal energy allows the device to readily resolve situations where the heat is not rising quickly enough with the application of thermal energy alone such that bipolar energy can be applied to aid in raising the temperature to a high enough level for a desired treatment (See, for example, col. 9; 56 – col. 10; 13).
While Inaba is concerned with the achievement and setting of a desired temperature, Inaba is silent with respect to how the temperature measurement is achieved. Specifically, Inaba fails to provide for the first thermocouple as claimed, the second thermocouple as claimed and for the sensing of the temperature to be achieved by one/both of the thermocouples. Sakurai further provides for the inclusion of a temperature sensor separate from a heater (105 being separates from 5 as in figure 4) to indicate the temperature of the heater member such that the system is configured to control the temperature and power of the heater based on the feedback from the temperature sensor (via the circuit 193 to 194). Sakurai fails to disclose the inclusion of both a first and a second temperature sensor, and that the temperature sensor is in the form of a thermocouple.
Takashino disclose a similar device as that of Inaba and Sakurai. And specifically provides for the inclusion of a temperature sensor separate from a heater (106 being separate from 54 as in [0146]) to indicate temperature of the heater such that the system is configured to control the temperature and power of the heater based on the feedback from the temperature sensor (again, see [0146]). Takashino also provides that the temperature sensor is in the form of a thermocouple (see [0145]).
Therefore, it is the Examiner’s position that it would have been obvious to one of ordinary skill in the art at the time of filing to utilize a first thermocouple having a first thermocouple wire and a second thermocouple having a second thermocouple wire in view of the separate temperature sensing arrangements in Takashino with the combined arrangement of Inaba and Sakurai. Inaba clearly contemplates the need and desire to sense temperature of the heating element to achieve treatment with Takashino readily contemplating either sensing via the heater itself, or via a separate thermocouple arrangement. Takashino’s teaching clearly shows that either arrangement was a known alternative that would work equally as well as one another to provide for the requisite temperature sensing at the heating element on each arm. Via such a provision, each thermocouple would further be placed within the respective one of the first and second channel on the first and second forceps arm. The Examiner further notes that the combined arrangement would result in the measured temperature of the user control to be from the first and second thermocouple. 
While Takashino provides for the temperature sensing to be separate from the user control, Takashino is silent with respect to the thermocouples being electrically isolated from the system control. Long discloses an exemplary arrangement for temperature sensing in an electrosurgical device and specifically contemplates electrically insulating the temperature sensing portion from the remainder of the device (see [0078]). Therefore, it is the Examiner’s position that it would have been obvious to one of ordinary skill in the art at the time of filing to utilize an electrically isolated arrangement for the temperature sensing in the combination of Inaba and Takashino in view of the teaching in Long. Such would provide additional electrical isolation in the device to ensure accurate temperature reporting and a reduced chance of stray paths for each type of electrical current in the system.
	Regarding claim 2, Inaba provides that the system control is configured to increase a voltage between the first conductor tip and the second conductor tip if the measured temperature is less than the cauterization temperature setting (via the energizing of the heaters as in [0029] providing for an increase of voltage from zero to cause the temperature to rise until it meets the predetermined temperature).
Regarding claim 3 Inaba provides that the system control is configured to decrease a voltage between the first conductor tip and the second conductor tip if the measured temperature is greater than the cauterization temperature setting (see [0029] providing for the turning off of the energization when the temperature setting is reached).
	Regarding claim 4, Inaba provides that the system control is configured to establish one or more cauterization parameters (via the programmable nature of 33 via 34 as in [0029]).
	Regarding claim 5, Inaba provides that the system control is configured to establish a cauterization power limit (see [0028] and [0029] providing for the setting of a limit for temperature/time which establishes a related power limit).
Regarding claim 6, Inaba provides that the cauterization power limit is equal to the cauterization power setting (the power limit would be equal to the power setting therein to achieve the predetermined temperature as in [0029]).
	Regarding claims 7 and 8, Inaba provides that the system control is configured to establish a cauterization voltage limit and a cauterization current limit (as in [0029] the establishment of the limit for each of the voltage and current at the reaching of the predetermined temperature).
Regarding claim 10, in view of the combination in the rejection of claim 1 above, the system would further comprise an RF system (via the need for RF energy to supply the bipolar electrodes).
	Regarding claim 11, Inaba provides for a power supply of the system (31).
	Regarding claims 14 and 15, in view of the combination with Long above, the first and second temperature sense sensors are electrically isolated from the system control (via the disclosed electrical isolation in Long).
	Regarding claim 16, Inaba discloses a system comprising an inflation mechanism (see figure 14 with the distal end portion of the shaft; such would function to isolate, for example the proximal ends of the jaws 55 from direct tissue contact along the shaft), a first forceps arm having a first forceps arm distal end, and a first forceps arm proximal end, and a first channel (see figure 14, the top 55 with the channel formed therein for passage of the wire and heater 57 therethrough), the first forceps arm proximal end being disposed in the isolation mechanism (see figure 14 with a proximal end of the top 55 being received within the distal end of the shaft of the device), a first conductor tip of the first forceps arm (the thermally conductive tip of the top 55), a second forceps arm having a second forceps arm distal end, and a second forceps arm proximal end, and a second channel (see figure 14, the bottom 55 with the channel formed therein for passage of the wire and heater 57 therethrough), the second forceps arm proximal end being disposed in the isolation mechanism (see figure 14 with a proximal end of the bottom 55 being received within the distal end of the shaft of the device), a second conductor tip of the second forceps arm (the thermally conductive tip of the top 55), and a user interface of the system configured to receive a cauterization power setting and a cauterization temperature setting from a user (control circuit 33 with the setting means 34 as in figure 9 configured to set the time and temperature; see [0028]) wherein the system control is configured to establish a measured temperature (see [0029] providing for the reaching of the predetermined temperature) and, wherein the system control is configured to compare the measured temperature to the cauterization temperature setting (see, again, [0029] providing for the comparison of a measured temperature to the predetermined temperature that forms the temperature setting) and wherein the system control is configured to increase a voltage between the first conductor tip and the second conductor tip if the measured temperature is less than the cauterization temperature setting (see [0029] providing for the increase in voltage at the beginning of energy application to drive the measured temperature to the predetermined temperature) and wherein the system control is configured to decrease the voltage between the first conductor tip and the second conductor tip if the measured temperature is greater than the cauterization temperature setting (see [0029] for the deenergization when achieving the predetermined temperature).
Inaba fails to specifically provides that the forceps are bipolar forceps. Sakurai discloses a similar device as that of Inaba where a surgical grasping device includes a first heating member in a first forceps arm and a second forceps arm (see figure 4 with the arm 32 and member 5, and the arm 131). Sakurai further discloses the inclusion of bipolar electrodes on the forceps device (71 and 72). Therefore, is it the Examiner’s position that it would have been obvious to one of ordinary skill in the art at the time of filing to provide a respective electrode on each of the forceps arms of Inaba in view of the teaching of Sakurai. Sakurai readily contemplates the inclusion of the heating member to provide heat energy to tissue in addition to providing bipolar electrodes for providing bipolar energy. Sakurai further teaches in columns 7-10 that the provision of bipolar energy in addition to thermal energy allows the device to readily resolve situations where the heat is not rising quickly enough with the application of thermal energy alone such that bipolar energy can be applied to aid in raising the temperature to a high enough level for a desired treatment (See, for example, col. 9; 56 – col. 10; 13).
While Inaba is concerned with the achievement and setting of a desired temperature, Inaba is silent with respect to how the temperature measurement is achieved. Specifically, Inaba fails to provide for the first thermocouple as claimed, the second thermocouple as claimed and for the sensing of the temperature to be achieved by one/both of the thermocouples. Sakurai further provides for the inclusion of a temperature sensor separate from a heater (105 being separates from 5 as in figure 4) to indicate the temperature of the heater member such that the system is configured to control the temperature and power of the heater based on the feedback from the temperature sensor (via the circuit 193 to 194). Sakurai fails to disclose the inclusion of both a first and a second temperature sensor, and that the temperature sensor is in the form of a thermocouple.
Takashino disclose a similar device as that of Inaba and Sakurai. And specifically provides for the inclusion of a temperature sensor separate from a heater (106 being separate from 54 as in [0146]) to indicate temperature of the heater such that the system is configured to control the temperature and power of the heater based on the feedback from the temperature sensor (again, see [0146]). Takashino also provides that the temperature sensor is in the form of a thermocouple (see [0145]).
Therefore, it is the Examiner’s position that it would have been obvious to one of ordinary skill in the art at the time of filing to utilize a first thermocouple having a first thermocouple wire and a second thermocouple having a second thermocouple wire in view of the separate temperature sensing arrangements in Takashino with the arms of Inaba. Inaba clearly contemplates the need and desire to sense temperature of the heating element to achieve treatment with Takashino readily contemplating either sensing via the heater itself, or via a separate thermocouple arrangement. Takashino’s teaching clearly shows that either arrangement was a known alternative that would work equally as well as one another to provide for the requisite temperature sensing at the heating element on each arm. Via such a provision, each thermocouple would further be placed within the respective one of the first and second channel on the first and second forceps arm. The Examiner further notes that the combined arrangement would result in the measured temperature of the user control to be from the first and second thermocouple. 
While Takashino provides for the temperature sensing to be separate from the user control, Takashino is silent with respect to the thermocouples being electrically isolated from the system control. Long discloses an exemplary arrangement for temperature sensing in an electrosurgical device and specifically contemplates electrically insulating the temperature sensing portion from the remainder of the device (see [0078]). Therefore, it is the Examiner’s position that it would have been obvious to one of ordinary skill in the art at the time of filing to utilize an electrically isolated arrangement for the temperature sensing in the combination of Inaba and Takashino in view of the teaching in Long. Such would provide additional electrical isolation in the device to ensure accurate temperature reporting and a reduced chance of stray paths for each type of electrical current in the system.
Regarding claim 17, Inaba discloses that the system control is configured to establish one or more cauterization parameters (via the programmable nature of 33 via 34 as in [0029]).
Regarding claim 18, Inaba provides that the system control is configured to establish a cauterization power limit (see [0028] and [0029] providing for the setting of a limit for temperature/time which establishes a related power limit).
	Regarding claims 19 and 20, Inaba provides that the system control is configured to establish a cauterization voltage limit and a cauterization current limit (as in [0029] the establishment of the limit for each of the voltage and current at the reaching of the predetermined temperature).
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Inaba et al. (JP 2001353165 A) further in view Sakurai et al. (US Pat. No. 7,938,779 B2), Takashino et al. (US Pat. Pub. 2009/0248002 A1) and Long et al. (US Pat. Pub. 2014/0052126 A1) as applied to claim 1 above, and further in view of Jenkins et al. (US Pat. No. 7,648,462 B2).
Regarding claim 9, Inaba, Sakurai, Takashino and Long fail to provide that the first thermocouple is electrically isolated from the system control by an opto-isolator. Jenkins provides for an exemplary manner of isolating a temperature sensor from the system (See col. 4; 43-56 providing for the use of an opto-isolator). Therefore, it is the Examiner’s position that it would have been obvious to one of ordinary skill in the art at the time of filing to utilize an opto-isolator as in Jenkins with the isolated arrangement for temperature sensing as set forth in the rejection of claim 1 above to provide for an exemplary manner of achieving the isolated temperature sensing taught by Long. 
Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Inaba et al. (JP 2001353165 A) further in view Sakurai et al. (US Pat. No. 7,938,779 B2), Takashino et al. (US Pat. Pub. 2009/0248002 A1) and Long et al. (US Pat. Pub. 2014/0052126 A1) as applied to claim 1 above, and further in view of Blaha (US Pat. No. 8,647,340 B2).
	Regarding claims 12 and 13, while Long provides that the temperature monitoring system is isolate from the system control as in the combination in the rejection of claim 1 above, Inaba, Takashino and Long fail to provide for the analog to digital converter of the temperature monitoring system. Blaha disclose a similar device as the combined arrangement and specifically provides for the inclusion of an analog-to-digital converter for the thermocouple circuit (See col. 3; 29-43). Therefore, it is the Examiner’s position that it would have been obvious to one of ordinary skill in the art at the time of filing to utilize an analog-to-digital converter as in Blaha in combination with the temperature measurement system of the combination to provide for an exemplary manner of processing a thermocouple signal and outputting such for feedback and control.
Response to Arguments
Applicant's arguments filed June 30, 2021 have been fully considered but they are not persuasive. 
Applicant argues on pages 6-9 of the Remarks with respect to the prior rejection of independent claims 1 and 16 under 35 U.S.C. 103 as unpatentable over the combination of Inaba, Sakurai, Takashino and Long. Therein, Applicant contends that prior art “disclose, teach, or suggest a bipolar forceps as recited in claim 1” in view of the amendments made to claim 1. Applicant notes on page 7 that Inaba “discloses various scissor and pistol type instrument device which connect at a generally central pivot point” and that the prior office action noted that “Inaba fails to specifically provide that the forceps are bipolar forceps”, and sets forth like remarks on page 8 with respect to Sakurai and Takashino. This is not persuasive.  
The Examiner notes that each of claims 1 and 16 have been amended to recite that the bipolar forceps have “an isolation mechanism” and that each of the first and second forceps arm proximal end is “disposed in the isolation mechanism”. While Applicant seems to contend in the Remarks with respect to Inaba that the isolation mechanism is one or both of structurally and functionally related to bipolar energy delivery, the Examiner notes that nothing in the claim relates the isolation mechanism to energy delivery of the probe. 
It is well established that while the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). In the instant case, the Examiner is of the position that the isolation mechanism, as broadly as claimed, is formed by the distal end portion of the shaft as shown in figure 14 of Inaba. Then each of the first and second forceps arm proximal end would be disposed in the isolation mechanism with both the top and bottom 55 having a proximal end that is received within the distal end of the shaft of the device. Such an arrangement would function to isolate, for example, the proximal ends of the jaws 55 from direct tissue contact along the shaft. 
The Examiner has reviewed the instant disclosure, but has failed to find any special definition in the instant disclosure that would require a narrower interpretation that what is being applied above. Further, the Examiner notes that the disclosed isolation mechanism at 210 in the disclosure appears rounded structure that receives proximal ends of the arms therein similar to the distal end of the shaft of Inaba. If Applicant desires a narrower interpretation of the structure and/or function of the isolation mechanism, language to such an effect should be added to the claims.
 As such, it is for at least the reasoning set forth above that the Examiner maintains that each of the rejections set forth under 35 U.S.C. 103 remains tenable.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD HUPCZEY, JR whose telephone number is (571)270-5534. The examiner can normally be reached Monday - Friday; 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on (571) 272-1213. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Ronald Hupczey, Jr./            Primary Examiner, Art Unit 3794